Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 3/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,092 B1, Chen et al. (hereinafter Chen).


As to claim 1, Chen discloses a method for detection of carbonate core features from core images, comprising: 
separating an input carbonate core image into a plurality of first blocks, each of the plurality of first blocks having a first block size (Fig 3; col 6, line 63- col 7, line 13; col 7, line 60 – col 8, line 3, a core image being divided/partitioned into 10 smaller sections); 
inputting an image of each of the separated plurality of first blocks into an artificial intelligence (AI) model (Figs 1, 3; col 4, lines 9-16; col 6, lines 36-47; col 6, line 66-col 7, line 37, image being partitioned into sub-images and input to an classifier (CNN)), the Al model being trained to predict for each of the first blocks, one of a plurality of carbonate core features and a corresponding confidence value indicating a confidence of the predicted carbonate core feature being imaged in the first block (Fig 3; col 2, line 41- col 3, line 3; col 6, line 66-col 7, line 55; each partitioned image being classified (trained/predicted) with a confidence score); and 
detecting any bounding boxes of a first set of bounding boxes in the input core image based on the predicted one of the plurality of carbonate core features and the corresponding confidence values for each of the first blocks (Figs 3, 4A, 7; col 7, line 37- col 8, line 17; col 11, line 16- col 12, line 67, the bounds of partitions and region represent the bounding boxes for the given sub image partitions with identified confidence scores).  

As to claim 9, Chen discloses the method according to claim 1, wherein the Al model is a depth convolutional neural network that includes 24 layers including convolutional layers and dual connected layers (Fig 4B; col 8, line 17-col 9, line 15, a depth convolutional neural network including a numerous of convolutional layers, pooling layers, hidden layers. Note 24 layers or otherwise merely represents a design choice).  

As to claim 10, Chen discloses the method according to claim 1, wherein the plurality of carbonate core features that the Al model is trained to predict include carbonate core features corresponding to different grain sizes, different sedimentological features, different fossils, different rock textures, different structural features, different bedding planes, and different types of stone (col 7, lines 60-67, different size and granularity; col 1, lines 52-61; col 11, lines 48-59, different features; col 2, lines 11-18; col 3, lines 56-65, rock strata/formation and types/classes, etc.).  

As to claim 11, Chen discloses the method according to claim 1, wherein a bounding box of the first set of bounding boxes is detected in the input core image in response to determining that a corresponding first block is detected by the Al model as imaging a carbonate core feature that is of interest and that the corresponding confidence value is higher than a predetermined second threshold value (Fig 3; col 2, lines 46-50; col 7, lines 38-55; col 10, 52-64).  

As to claim 12, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 17, it is rejected with the same reason as set forth in claim 10.

As to claim 18, it recites a non-transitory program storage device with instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 2-8, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Chen in view of US 2019/0294641 A1, Alexeev et al. (hereinafter Alexeev).


As to claim 2, Chen discloses the method according to claim 1, further comprising: 
detecting a second block size, and separating the input carbonate core image into a plurality of second blocks, each of the plurality of second blocks having a second block size, wherein the second block size is dynamically detected based on the prediction by the Al model for each of the plurality of first blocks having the first block size (Figs 3, 4A, 7; col 7, line 37- col 8, line 17; col 11, line 16- col 12, line 67; see rejection in claim 1, different block sizes (with different image partitioning) being input in a CNN classifier for feature classfications); 
inputting an image of each of the separated plurality of second blocks into the Al model, the Al model being trained to predict for each of the second blocks, one of the plurality of carbonate core features and a corresponding confidence value indicating a confidence of the predicted carbonate core feature being imaged in the second block (Figs 3; col 6, lines 36-47, line 67- col 7, line 55, also see discussion in claim 1 for different image partitions); 
detecting any bounding boxes of a second set of bounding boxes in the input core image based on the predicted one of the plurality of carbonate core features and the corresponding confidence values for each of the second blocks (Figs 3, 4A, 7; col 7, line 37- col 8, line 17; col 11, line 16- col 12, line 67); and 
counting a number of instances of each of the plurality of carbonate core features in the input carbonate core image and generating a carbonate core description for the input carbonate core image based on the counted number of instances of each of the plurality of carbonate core features (Fig 5; col 10, lines 23-32, line 65- col 11, line 7).  

Chen does not expressly disclose combining the detected bounding boxes of the first and second sets in the input core image. Alexeev, in the same or similar field of endeavor, further teaches combining the detected bounding boxes of the first and second sets in the input core image (Fig 8; pars 0113-0114, 0116, 0119, 0164, combining bounding box, features, functions etc.); counting a number of instances of each of the plurality of carbonate core features in the input carbonate core image based on the combined bounding boxes of the first and second sets (pars 0114, 0119, 0276).
Therefore, consider Chen and Alexeev’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Alexeev’s teachings as described above in Chen’s method to optimize and/or consolidate image partition as needed. 

As to claim 3, Chen as modified discloses the method according to claim 2, wherein the second block size is larger than the first block size, and not larger than a third block size (Chen: col 7, lines 14-37, 60-67; col 9, lines 6-15, sub-images with different sizes).  

As to claim 4, Chen as modified discloses the method according to claim 3, wherein the first and third block sizes are set based on user input, and respectively correspond to a minimum grid block size and a maximum grid block size corresponding to the input carbonate core image (Chen: col 11, line 16- col 12, line 67).  

As to claim 5, Chen as modified discloses the method according to claim 2, wherein the second block size is detected further based on detection of a cluster of two or more neighboring first blocks, each of which is predicted by the Al model as imaging the same one of the plurality of carbonate core features, and has a corresponding confidence value that is higher than a predetermined first threshold value (Chen: col 10, line 65- col 11, line 7; col 15, line 16- col 12, line 67; Alexeev: pars 0119-0120).  

As to claim 6, Chen as modified discloses the method according to claim 2, further comprising: inputting into a fine tuning model, a result of the counting of the number of instances of each of the plurality of carbonate core features in the input carbonate core image, wherein the fine tuning model fine-tunes the result to improve prediction accuracy (Fig 4B; col 8, line 20-col 9, line 15, CNN based model as indicated in Fig 4B with multiple layers of convolutional feature extraction operations followed by a linear neural network classifier and back propagation improves classification accuracy; and wherein the carbonate core description for the input carbonate core image is generated based on the fine-tuned result (Fig 4B; col 8, line 20-col 9).  

As to claim 7, Chen as modified discloses the method according to claim 6, wherein the fine tuning model is one of a trained support vector machine model, a boosted trees model, and a k-nearest neighbors model (Alexeev: par 0214, a vector machine (SVM)-based classifier).  

As to claim 8, Chen as modified discloses the method according to claim 2, wherein a result of the counted number of instances of each of the plurality of carbonate core features in the input core image is a numerical format result (Chen: Figs 4A, 7-8; Alexeev: pars 0043, 0264, features being represented as numerical values), and wherein generating the carbonate core description for the input carbonate core image comprises: replacing numbers included in the numerical format result with corresponding core description text based on a core description text dictionary (Chen: col 16, lines 1-14; Alexeev: Figs 6, 12, 13; pars 0005, 0009-0010); and joining the core description text corresponding to the replaced numbers to generate the carbonate core description for the input carbonate core image (Alexeev: Figs 6, 12, 13; pars 0005, 0009-0010).  

As to claim 13, it is rejected with the same reason as set forth in claim 2.
As to claim 14, it is rejected with the same reason as claims 3-4.
As to claims 15-16, they are rejected with the same reason as claims 5-7, respectively.

As to claim 19, it is rejected with the same reason as set forth in claim 2.
As to claim 20, it is rejected with the same reason as claims 3-4.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661